    Case
    Case 19-10214
         19-10214 Doc
                   Doc             29-1
                                   36 Filed
                                         Filed05/31/19
                                               05/29/19 Entered
                                                         Entered           05/31/19
                                                                             05/29/1909:49:27
                                                                                      17:18:04
                Desc
                  Desc            Main
                                  Proposed
                                       Document
                                             Order           Page
                                                              Page          11 of
                                                                               of 11


                          UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF VERMONT
                                                                                                  Filed & Entered
                                                                                                     On Docket
                                                                                                   May 31, 2019
In re:                                               Chapter 7

     Hermitage Inn Real Estate Holding               Involuntary Case No. 19-10214 (CAB)
     Company LLC,

                Putative Debtor


                                             ORDER
                                         ORDER
         Granting Motion to Shorten Notice and Setting Hearing Date and Objection Deadline
         The petitioning creditors’ Motion to Shorten Notice with regard to their Motion to

Transfer Venue of two chapter 11 cases filed in the District of Connecticut by the putative debtor

Hermitage Inn Real Estate Holding Company, LLC (“HIREHCO”) and an affiliate Hermitage

Club, LLC (the “Hermitage Club”), for good cause shown, is hereby granted. The Motion will

       IT IS
be heard   onFURTHER      ORDERED
              June 11, 2019,           that
                               at ________a.m.,  in Burlington.
      1. by 3:00 P.M. on May 31, 2019, the Petitioning Creditors shall serve their Motion to Transfer Venue
on all parties entitled to notice under Bankruptcy Rule   1014(b), plus all parties in interest who have
                                                        _____________________________________
appeared in the state court foreclosure action or eitherHon.
                                                          of the Hermitage
                                                              Colleen Brown Bankruptcy Court proceedings
pending in Vermont and Connecticut.                     U.S.  Bankruptcy Judge
2.       by June 5, 2019, any party who opposes the Petitioning Creditors' Motion to Transfer Venue shall
file a responsive memorandum of law.
3.       by June 6, 2019, the parties who intend to present testimony or evidence with respect to the venue
issue shall confer and file a joint notice of evidentiary hearing.
4.       by June 7, 2019, the Petitioning Creditors shall file any stipulations of fact or motions in limine
related to the hearing on the Motion to Transfer Venue.
5.       by 10 a.m. on June 10, 2019, the Petitioning Creditors may file a reply, if they determine a reply is
warranted, to any responsive memoranda of law; and
6.       on June 11, 2019, at 2:15 p.m. the Petitioning Creditors and all parties with an interest in this
matter, shall appear for a hearing on the Motions to Determine Venue, at the U.S. Bankruptcy Court, in
Rutland, Vermont. The hearing shall continue, in Rutland, at 9:30 a.m. on June 12th, and to the extent
additional time is needed, shall resume on June 13th at 9:30.

     SO ORDERED.




May 31, 2019                                                         ___________________________
Burlington, Vermont                                                  Colleen A. Brown
                                                                     United States Bankruptcy Judge
